DETAILED ACTION
	Claims 1-8 are currently pending.
Priority
1.	This application was filed as a continuation, but it appears it is a division. The instant claims were withdrawn in the parent application for being non-elected.  
Applicants attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Appropriate correction is required.
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the use of “R192/D/Q/F/S/T” does not clearly suggest that the mutant contain one of these subsitutions, e.g., only one substitution is possible at a single amino acid position in a protein. The substitutions should be rewritten for clarification; e.g., R192D, R192Q, R192F, R192S, or R192T.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by
DATABASE UniProt [ONLINE] 29 October 2014 “SubName: Full=Curli production assembly/transport protein CsgG {ECO:0000313IEMBL:KEQ19136.1};”, retrieved from EBI accession no. UNIPROT: A0A081NL13; & Anonymous: ("GZ78_03785 - Curli production assembly/transport protein CsgG - Endozoicomonas numazuensis - GZ78_03785 gene & protein”, , 29 October 2014 (2014-10-29), XP055363390, Retrieved from the Internet: URL:http://www.uniprot.org/uniprot/A0A081NL13 [retrieved on 2017-04-10]  ; references provided by Applicants on 1449)
	The reference discloses a CsgG variant protein with over 84.5% similiarity in a common overlap. The protein contains the substitution R192Q.  Accordingly, this CsgG variant anticipates the claim.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp..	
6.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 48-53 of copending Application No. 17/194,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 recites A mutant CsgG monomer comprising a variant of the sequence shown in SEQ ID
NO: 2 which comprises R192D/Q/F/S/T.

This includes the instant claims which allow for other mutations/deletions/substitutions due to the open language ‘comprising’ and the co-pending claims teach CsgG mutations at R192 in SEQ ID NO: 2, including R192D (see co-pending claims 50 and 51). Since the claims use the open language ‘comprising’, the mutant variants are encompassed by one another and the scope of the claims is not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,975,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a CsgG monomer comprising SEQ ID NO: 2 which comprises a mutation at R192, including R192D (see claims 1, 5 and 6) and also may include mutation at Y51 and/or F56 (see patented claim 6). 
This includes the instant claims which allow for mutations at R192 in SEQ ID NO: 2, including any additional mutations. Since the claims use the open language ‘comprising’, the mutant variants are encompassed by one another and the scope of the claims is not patentably distinct.
8.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,186,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a CsgG monomer comprising SEQ ID NO: 2 which comprises a mutation at R192, including R192D/Q/F/S/T/N/E (see patented claim 5).
This includes the instant claims which allow for mutations at R192 in SEQ ID NO: 2, including any additional mutations. Since the claims use the open language ‘comprising’, the mutant variants are encompassed by one another and the scope of the claims is not patentably distinct.
9.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 48-53 of copending Application No. 17/511,391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 recites A mutant CsgG monomer comprising a variant of the sequence shown in SEQ ID
NO: 2 which comprises R192D/Q/F/S/T.

This includes the instant claims which allow for other mutations/deletions/substitutions due to the open language ‘comprising’ and the co-pending claims teach CsgG mutations at R192 in SEQ ID NO: 2, including R192D (see co-pending claims 53). Since the claims use the open language ‘comprising’, the mutant variants are encompassed by one another and the scope of the claims is not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Status of claims
	No claims are allowed.  
	A CsgG deletion mutation comprising SEQ ID NO: 2 with R192Q is known in the prior art as outlined in the 102-rejection set forth above.  The other mutations are not taught so claims 2-8 are free of the prior art.
	The instant claims were restricted from the claims allowed in parent application 16/081,891, now US Patent No. 10,995,372 so no double patenting rejection is applicable over this patent.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/22/22